Citation Nr: 0312124	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  99-04 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for a left ankle 
disorder.

2.  Entitlement to service connection for a left shoulder 
disorder.

3.  Entitlement to service connection for a low back 
disorder.

4.  Entitlement to service connection for a groin disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Counsel

INTRODUCTION

The veteran served on active duty from March 1986 to May 
1988.  Further, the record reflects he had additional service 
with the National Guard.

This matter is before the Board of Veterans' Appeals (Board) 
from a February 1999 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, 
Utah, which denied the claims.

This case was previously before the Board in October 2000, 
December 2001, and October 2002.  In October 2000 and 
December 2001, the Board remanded the case for additional 
development.  Thereafter, in October 2002, the Board denied 
the veteran's claim of service connection for a right knee 
disorder, and noted that it was undertaking additional 
development with respect to the remaining issues on appeal 
pursuant to the authority granted by 38 C.F.R. §19.9(a)(2).  


REMAND

In October 2002, the Board directed that the veteran be 
accorded a medical examination which addressed the nature and 
etiology of his claimed disabilities, and the record reflects 
that such an examination was completed in May 2003.

However, on May 1, 2003, before the examination report was 
even promulgated, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) invalidated 38 C.F.R. § 
19.9(a)(2) and (a)(2)(ii).  See Disabled American Veterans, 
et al. v. Secretary of Veterans Affairs, ___ F.3d ___, Nos. 
02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).  The Federal 
Circuit held that 38 C.F.R. § 19.9(a)(2) is invalid because 
in conjunction with 38 C.F.R. § 20.1304, it allowed the Board 
to consider additional evidence without having to remand the 
case to the agency of original jurisdiction for initial 
consideration and without having to obtain the appellant's 
waiver, which was contrary to 38 U.S.C. § 7104(a).  The 
Federal Circuit further held that 38 C.F.R. § 19.9(a)(2)(ii) 
was invalid in that it provided 30 days to respond to notice, 
which was contrary to 38 U.S.C. § 5103(b), which provides a 
claimant one year to submit evidence.

In light of the Federal Circuit's holding, the Board 
concludes that it must remand the veteran's claim for the RO 
to consider the merits of the May 2003 medical examination 
report in the first instance.  

As an additional matter, the Board notes that the May 2003 
examination report is identified with the heading of 
"Addendum," and that the examiner stated that it was an 
addendum to the initial report dictated approximately one 
week earlier.  It does not appear that the original 
examination report reference in the addendum is of record.  
Inasmuch as this was a VA medical examination, the original 
medical examination report should be obtained.  See 
38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(3); see also 
Bell v. Derwinski, 2 Vet. App. 611 (1992).

The RO should also ensure compliance with the requirements of 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106- 
475, 114 Stat. 2096 (2000) (VCAA), to include its 
notification requirements.  

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO must ensure compliance with 
the requirements of the VCAA, codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2002) and 
the implementing regulations.  The RO's 
attention is directed to Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), 
pertaining to the amended version of 38 
U.S.C.A. § 5103(a), which requires that 
the Secretary identify for the veteran 
which evidence the VA will obtain and 
which evidence the veteran is expected to 
present.

2.  After ensuring compliance with the 
provisions of the VCAA, the RO should 
obtain the original May 2003 VA 
examination report and associate it with 
the claims file.  

3.  After obtaining the original 
examination report and completing any 
additional development deemed necessary, 
the RO should readjudicate the issues on 
appeal, with consideration of all of the 
evidence that has been obtained since the 
issuance of the Supplemental Statement of 
the Case (SSOC) in August 2002.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished an SSOC, which addresses all of the 
evidence obtained after the issuance of the last SSOC, and an 
opportunity to respond.  The case should then be returned to 
the Board for further appellate consideration, if in order.  
By this remand, the Board intimates no opinion as to any 
final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  





In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




